DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cobham (US 2193312 A) in view of Loucks (EP 0472927 A1).
Regarding claim 1, Cobbham discloses a method of aerial refueling comprising:
causing a line and drogue to deploy from the receiver aircraft (Cobbham, ¶34)
controlling at least one of the tanker aircraft or the line to engage the line with a first end of a fuel hose of the tanker aircraft (Cobham, ¶10, tanker controlled to engage grapple line to fuel hose), a second end of the fuel hose being connected to the tanker aircraft (Cobbham, ¶16, hose is attached to pass fuel from the tanker to the receiver aircraft and is thus attached to the tanker aircraft at one end); causing the line to return to the receiver aircraft with the first end of the fuel hose, the returning of the line to the receiver aircraft causing the fuel hose to be deployed from the tanker aircraft (Cobbham, ¶19, cable is used to haul the hose to receiver aircraft from the tanker aircraft).
Cobham does not disclose a specific method for dis-engaging from refueling, however it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to reverse the process by which refueling is initiated and thereby meeting the limitations:
causing the line and the first end of the fuel hose to return to the tanker aircraft;
causing the line to disengage from the first end of the fuel hose; and
causing the line and drogue to return to the receiver aircraft, wherein the tanker aircraft is located behind the receiver aircraft, 

Cobbham does not disclose:
transmitting a deploy command signal from a communication unit of the tanker aircraft to a communication unit of a fuel receiver aircraft;
transmitting a return command signal from the communication unit of the tanker aircraft to the communication unit of the receiver aircraft;
transmitting a first further return command signal from the communication unit of the tanker aircraft to the communication unit of the fuel receiver aircraft;
transmitting a second further return command signal from the communication unit of the tanker aircraft to the communication unit of the receiver aircraft;
the deploy command signal is for causing the line and drogue to deploy rearwardly of the receiver aircraft

Loucks teaches a method of operating a fuel tanker for in-flight fueling comprising: 
transmitting a deploy command signal from a communication unit of the tanker aircraft to a communication unit of a fuel receiver aircraft (Loucks, claim 15, lines 50-53, signal transmitted via transmitter in tanker to a receiver on the refueling aircraft), to cause a line and drogue to deploy from the receiver aircraft (Loucks, claim 15, lines 54-58, receiving aircraft deploys a line which comprises a hose and drogue in response to signal); 
controlling at least one of the tanker aircraft and the drogue (Loucks, claim 16, controlling the flight direction of drogue) to engage the drogue with a first end of a fuel hose of the tanker aircraft (Loucks, claim 19, lines 30-31, drogue and probe attach; figure 4 items 190 and 220, probe attached to the end of hose), a second end of the fuel hose being connected to the tanker aircraft (Loucks, figure 4, items 210 and 220, fueling line into aircraft through hose); and
transmitting a return command signal from the communication unit of the tanker aircraft to the communication unit of the receiver aircraft (Loucks, column 2, lines 8-10, retraction controlled by a transmitter on the tanker aircraft), wherein the tanker aircraft is located behind the receiver aircraft (Loucks, figure 5, items 250 and 240, tanker aircraft behind and below the receiver aircraft) and the deploy command signal is for causing the line and drogue to deploy rearwardly of the receiver aircraft (Loucks, claim 19, lines 24-27, trailing hose including drogue is deployed from receiver aircraft)
Cobbham and Loucks are both considered analogous art as they are both in the same field of aircraft in-flight refueling. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the method of aerial refueling of Cobbham with the method of aerial refueling of Loucks in order to update Cobbham to accommodate modern aircraft.

In light of the modification of Cobbham by Loucks, it would also have been obvious for one of ordinary skill in the art before the effective filing date of the invention to precede the method steps of Cobbham with an associated communications signal as done by Loucks, including:
transmitting a first further return command signal from the communication unit of the tanker aircraft to the communication unit of the fuel receiver aircraft, transmitting a second further return command signal from the communication unit of the tanker aircraft to the communication unit of the receiver aircraft.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cobham (US 2193312 A) in view of Loucks (EP 0472927 A1) as applied to claim 1 above, and further in view of Matheny (US 20090184205 A1).

Regarding claim 2, Cobham as modified by Loucks teaches a method of operating a fuel tanker aircraft according to claim 1, except:
further comprising activating a fuel pump of the tanker aircraft to transfer fuel from the tanker aircraft to the receiver aircraft via the fuel hose.
Matheny teaches a fuel transfer method comprising activating a fuel pump of the tanker aircraft to transfer fuel from the tanker aircraft to the receiver aircraft via the fuel hose (Matheny, paragraph 27, lines 9-12, pumps are utilized to transfer fuel).
	Cobham as modified by Loucks and Matheny are both considered analogous art as they are both in the same field of aircraft refueling in flight. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the invention of Cobham as modified by Loucks with the pumps for transferring fuel of Matheny in order to enable the transfer of fuel to an aircraft above the tanker.

	Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cobham (US 2193312 A) in view of Loucks (EP 0472927 A1) as applied above, and further in view of Matheny (US 20090184205 A1).

Regarding claims 5, Cobham as modified by Loucks teaches a method of operating a fuel tanker aircraft according to claim 1, 
except: wherein controlling the tanker aircraft to engage the drogue with the first end of the fuel hose comprises manoeuvring the tanker aircraft to guide the first end of the fuel hose into the drogue.
The idea of maneuvering aircraft relative to one and other to allow for a refueling duct to be somehow engaged between each other is well known to those of ordinary skill in the art. Matheny teaches a method for in-flight refueling wherein controlling the tanker aircraft to engage the drogue with the first end of the fuel hose comprises maneuvering the tanker aircraft to guide the first end of the fuel hose into the drogue (Matheny, paragraph 12, lines 4-9, pilots fly the aircraft so as to engage the drogue or boom).
	Cobham as modified by Loucks and Matheny are both considered analogous art as they are both in the same field of aircraft refueling in flight. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the invention of Cobham as modified by Loucks with the flying of the tanker aircraft to engage the drogue and probe of Matheny in order to enable engagement of the probe and drogue when both aircraft start too far apart for the drogue to reach the probe.

Regarding claims 6, Cobham as modified by Loucks and Matheny teaches a method of operating a fuel tanker aircraft according to claim 1, except:
wherein controlling the drogue to engage the drogue with the first end of the fuel hose comprises sending control signals from the communication unit of the tanker aircraft to cause adjustment of aerodynamic control surfaces of the drogue to guide the drogue onto the first end of the fuel hose.

Loucks teaches a method of operating a fuel tanker aircraft wherein controlling the drogue to engage the drogue with the first end of the fuel hose comprises sending control signals from the communication unit of the tanker aircraft to cause adjustment of aerodynamic control surfaces of the drogue to guide the drogue onto the first end of the fuel hose (Loucks, claim 17, signals from probe on the tanker aircraft are received and used by the drogue to control actuators for control surfaces).
Cobbham and Loucks are both considered analogous art as they are both in the same field of aircraft in-flight refueling. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the method of aerial refueling of Cobbham with the method of aerial refueling including a drogue with signal controlled aerodynamic control surfaces of Loucks in order to update Cobbham to accommodate modern aircraft.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cobham (US 2193312 A) in view of Loucks (EP 0472927 A1).
Regarding claim 7, Cobbham discloses a method of operating a fuel receiver aircraft for in flight refueling comprising:
controlling at least one of the tanker aircraft or the line to engage the line with a first end of a fuel hose of the tanker aircraft (Cobham, ¶10, tanker controlled to engage grapple line to fuel hose), a second end of the fuel hose being connected to the tanker aircraft (Cobbham, ¶16, hose is attached to pass fuel from the tanker to the receiver aircraft and is thus attached to the tanker aircraft at one end); causing the line to return to the receiver aircraft with the first end of the fuel hose, the returning of the line to the receiver aircraft causing the fuel hose to be deployed from the tanker aircraft (Cobbham, ¶19, cable is used to haul the hose to receiver aircraft from the tanker aircraft).
Cobham does not disclose a specific method for dis-engaging from refueling, however it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to reverse the process by which refueling is initiated and thereby meeting the limitations:
causing the line and the first end of the fuel hose to return to the tanker aircraft with the first end of the fuel hose;
causing the line to disengage from the first end of the fuel hose; and
causing the line and drogue to return to the receiver aircraft, wherein the tanker aircraft is located behind the receiver aircraft,  

Cobbham does not disclose:
acquiring, in a communication unit of the receiver aircraft, a deploy command signal from a communication unit of a fuel tanker aircraft;
acquiring, in the communication unit of the receiver aircraft, a return command signal from the communication unit of the tanker aircraft;
acquiring, in the communication unit of the receiver aircraft, a first further return command signal from the communication unit of the tanker aircraft;
acquiring, in the communication unit of the receiver aircraft, a second further return command signal from the communication unit of the tanker aircraft.
 
Loucks teaches a method of operating a fuel tanker for in-flight fueling comprising: 
acquiring, in a communication unit of the receiver aircraft, a deploy command signal from a communication unit of a fuel tanker aircraft (Loucks, claim 15, lines 50-53, signal transmitted via transmitter in tanker to a receiver on the refueling aircraft), to cause a line and drogue to deploy from the receiver aircraft (Loucks, claim 15, lines 54-58, receiving aircraft deploys a line which comprises a hose and drogue in response to signal); 
controlling at least one of the tanker aircraft and the drogue (Loucks, claim 16, controlling the flight direction of drogue) to engage the drogue with a first end of a fuel hose of the tanker aircraft (Loucks, claim 19, lines 30-31, drogue and probe attach; figure 4 items 190 and 220, probe attached to the end of hose), a second end of the fuel hose being connected to the tanker aircraft (Loucks, figure 4, items 210 and 220, fueling line into aircraft through hose); and
acquiring, in the communication unit of the receiver aircraft, a return command signal from the communication unit of the tanker aircraft (Loucks, column 2, lines 8-10, retraction controlled by a transmitter on the tanker aircraft), wherein the tanker aircraft is located behind the receiver aircraft (Loucks, figure 5, items 250 and 240, tanker aircraft behind and below the receiver aircraft) and the deploy command signal is for causing the line and drogue to deploy rearwardly of the receiver aircraft (Loucks, claim 19, lines 24-27, trailing hose including drogue is deployed from receiver aircraft).
Cobbham and Loucks are both considered analogous art as they are both in the same field of aircraft in-flight refueling. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the method of aerial refueling of Cobbham with the method of aerial refueling of Loucks in order to update Cobbham to accommodate modern aircraft.

In light of the modification of Cobbham by Loucks, it would also have been obvious for one of ordinary skill in the art before the effective filing date of the invention to precede the method steps of Cobbham with an associated communications signal as done by Loucks, including:
acquiring, in the communication unit of the receiver aircraft, a first further return command signal from the communication unit of the tanker aircraft and acquiring, in the communication unit of the receiver aircraft, a second further return command signal from the communication unit of the tanker aircraft.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cobham (US 2193312 A) in view of Loucks (EP 0472927 A1).
Regarding claim 8, Cobbham discloses a method of operating aircraft for in-flight refueling comprising:
causing a line and drogue to deploy from the receiver aircraft (Cobbham, ¶34)
controlling at least one of the tanker aircraft or the line to engage the line with a first end of a fuel hose of the tanker aircraft (Cobham, ¶10, tanker controlled to engage grapple line to fuel hose), a second end of the fuel hose being connected to the tanker aircraft (Cobbham, ¶16, hose is attached to pass fuel from the tanker to the receiver aircraft and is thus attached to the tanker aircraft at one end); causing the line to return to the receiver aircraft with the first end of the fuel hose, the returning of the line to the receiver aircraft causing the fuel hose to be deployed from the tanker aircraft (Cobbham, ¶19, cable is used to haul the hose to receiver aircraft from the tanker aircraft).
Cobham does not disclose a specific method for dis-engaging from refueling, however it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to reverse the process by which refueling is initiated and thereby meeting the limitations:
causing the line and the first end of the fuel hose to return to the tanker aircraft;
causing the line to disengage from the first end of the fuel hose; and
causing the line and drogue to return to the receiver aircraft, wherein the tanker aircraft is located behind the receiver aircraft, 

Cobbham does not disclose:
transmitting a deploy command signal from a communication unit of the tanker aircraft to a communication unit of a fuel receiver aircraft;
acquiring the deploy command signal in a communication unit of a fuel receiver aircraft;
transmitting a return command signal from the communication unit of the tanker aircraft to the communication unit of the receiver aircraft;
acquiring the return command signal in the communication unit of the receiver aircraft;
transmitting a first further return command signal from the communication unit of the tanker aircraft to the communication unit of the fuel receiver aircraft;
acquiring the first further return command signal in the communication unit of the receiver aircraft;
transmitting a second further return command signal from the communication unit of the tanker aircraft to the communication unit of the receiver aircraft;
acquiring the second further return command signal in the communication unit of the receiver aircraft; and
the deploy command signal is for causing the line and drogue to deploy rearwardly of the receiver aircraft

Loucks teaches a method of operating a fuel tanker for in-flight fueling comprising: 
transmitting a deploy command signal from a communication unit of the tanker aircraft to a communication unit of a fuel receiver aircraft (Loucks, claim 15, lines 50-53, signal transmitted via transmitter in tanker to a receiver on the refueling aircraft), to cause a line and drogue to deploy from the receiver aircraft (Loucks, claim 15, lines 54-58, receiving aircraft deploys a line which comprises a hose and drogue in response to signal); 
acquiring the deploy command signal in a communication unit of a fuel receiver aircraft (Loucks, claim 15, lines 50-53, signal received by a receiver on the refueling aircraft);
controlling at least one of the tanker aircraft and the drogue (Loucks, claim 16, controlling the flight direction of drogue) to engage the drogue with a first end of a fuel hose of the tanker aircraft (Loucks, claim 19, lines 30-31, drogue and probe attach; figure 4 items 190 and 220, probe attached to the end of hose), a second end of the fuel hose being connected to the tanker aircraft (Loucks, figure 4, items 210 and 220, fueling line into aircraft through hose); and
transmitting a return command signal from the communication unit of the tanker aircraft to the communication unit of the receiver aircraft (Loucks, column 2, lines 8-10, retraction controlled by a transmitter on the tanker aircraft), 
acquiring the return command signal in the communication unit of the receiver aircraft (Loucks, claim 15, lines 50-53, signal transmitted via transmitter in tanker to a receiver on the refueling aircraft); and,
wherein the tanker aircraft is located behind the receiver aircraft (Loucks, figure 5, items 250 and 240, tanker aircraft behind and below the receiver aircraft) and the deploy command signal is for causing the line and drogue to deploy rearwardly of the receiver aircraft (Loucks, claim 19, lines 24-27, trailing hose including drogue is deployed from receiver aircraft).
Cobbham and Loucks are both considered analogous art as they are both in the same field of aircraft in-flight refueling. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the method of aerial refueling of Cobbham with the method of aerial refueling of Loucks in order to update Cobbham to accommodate modern aircraft.

In light of the modification of Cobbham by Loucks, it would also have been obvious for one of ordinary skill in the art before the effective filing date of the invention to precede the method steps of Cobbham with an associated communications signal as done by Loucks, including:
transmitting a first further return command signal from the communication unit of the tanker aircraft to the communication unit of the fuel receiver aircraft, acquiring the first further return command signal in the communication unit of the receiver aircraft, transmitting a second further return command signal from the communication unit of the tanker aircraft to the communication unit of the receiver aircraft, and acquiring the second further return command signal in the communication unit of the receiver aircraft.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loucks (EP 0472927 A1) in view of Cobham (US 2193312 A). 
Regarding claim 9, Cobham discloses a system for a fuel tanker aircraft for in-flight fuelling, comprising:
a fuel hose comprising a first end for engagement with a drogue of a fuel receiver aircraft (Cobham, ¶10, tanker controlled to engage grapple line to fuel hose) and a second end connected to the fuel tanker aircraft (Cobbham, ¶16, hose is attached to pass fuel from the tanker to the receiver aircraft and is thus attached to the tanker aircraft at one end); and
the system configured to:
cause the receiver aircraft to deploy a line and drogue rearwardly to the tanker aircraft behind the receiver aircraft to enable the drogue to be engaged with the first end of the fuel hose (); cause the line and drogue to return to the receiver aircraft with the first end of the fuel hose, the returning of the line and drogue to the receiver aircraft causing the fuel hose to be deployed from the tanker aircraft () cause the line and drogue and the first end of the fuel hose to return to the tanker aircraft (); and
cause the line and drogue to return to the receiver aircraft, except:
	a communication unit configured to transmit command signals to a communication unit of the receiver aircraft, wherein the command signals comprise:
	a deploy command signal, for causing the receiver aircraft to deploy a line and drogue rearwardly to the tanker aircraft behind the receiver aircraft to enable the drogue to be engaged with the first end of the fuel hose; a return command signal, for causing the line and drogue to return to the receiver aircraft with the first end of the fuel hose, the returning of the line and drogue to the receiver aircraft causing the fuel hose to be deployed from the tanker aircraft. a first further return command signal, for causing the line and drogue and the first end of the fuel hose to return to the tanker aircraft.
	
Cobham does not disclose a specific method for dis-engaging from refueling, however it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to reverse the process by which refueling is initiated and thereby meeting the limitations:
causing the line and drogue and the first end of the fuel hose to return to the tanker aircraft
causing the line and drogue to return to the receiver aircraft.

	Loucks teaches a communication unit configured to transmit command signals to a communication unit of the receiver aircraft, wherein the command signals comprise
	a deploy command signal (Loucks, claim 15, lines 50-53, signal transmitted via transmitter in tanker to a receiver on the refueling aircraft), for causing a line and drogue to deploy from the receiver aircraft (Loucks, claim 15, lines 54-58, receiving aircraft deploys a line which comprises a hose and drogue in response to signal), and
	a return command signal (Loucks, column 2, lines 8-10, retraction controlled by a transmitter on the tanker aircraft).
Cobbham and Loucks are both considered analogous art as they are both in the same field of aircraft in-flight refueling. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the method of aerial refueling of Cobbham with the communications unit and signaling of commands of Loucks in order to update Cobbham to accommodate modern aircraft.
	In light of the modification of Cobbham by Loucks, it would also have been obvious for one of ordinary skill in the art before the effective filing date of the invention to precede the method steps of Cobbham with an associated communications signal as done by Loucks, including:
a first further return command signal, for causing the line and drogue and the first end of the fuel hose to return to the tanker aircraft

	Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loucks (EP 0472927 A1) in view of Cobham (US 2193312 A) as applied to claim 9 above, and further in view of Tillotson (US 20190315479 A1). 
Regarding claim 10, Cobham as modified by Loucks teaches a system for a fuel tanker aircraft according to claim 9, except:
wherein the first end of the fuel hose comprises a fuel probe configured to be removably attached to the fuel tanker aircraft.
Tillotson  teaches an in-flight recharging system where a probe is removably attached to an aircraft (Tillotson, Paragraph 77, lines 4-6, probe is detachable on the ground)
Cobham as modified by Loucks and Tillotson are both considered analogous art as they are both in the same field of in-flight resupply. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the invention of Loucks as modified by Cobham with the removeable probe of Tillotson in order to make maintenance and inspection of the probe and related systems more efficient.

Claim 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loucks (EP 0472927 A1) in view of Cobham (US 2193312 A). 
Regarding claim 11, Cobham discloses a system for a fuel receiver aircraft for in-flight fuelling, comprising:
a line and drogue for engagement with a first end of a fuel hose of a fuel tanker aircraft, a second end of the fuel hose being connected to the tanker aircraft (); and
the system configured to:
deploy the line and drogue rearwardly to the tanker aircraft behind the receiver aircraft to enable the drogue to be engaged with the first end of the fuel hose; return the line and drogue to the receiver aircraft with the first end of the fuel hose, the returning of the line and drogue to the receiver aircraft causing the fuel hose to be deployed from the tanker aircraft; except:
a communication unit configured to acquire deploy and return command signals from a communication unit of the tanker aircraft
a controller configured to:
in response to the deploy command signal, deploy the line and drogue rearwardly to the tanker aircraft behind the receiver aircraft to enable the drogue to be engaged with the first end of the fuel hose; in response to the return command signal, return the line and drogue to the receiver aircraft with the first end of the fuel hose, the returning of the line and drogue to the receiver aircraft causing the fuel hose to be deployed from the tanker aircraft;
in response to a first further return command signal from the communication unit of the tanker aircraft, deploy the line and drogue and the first end of the fuel hose from the receiver aircraft to the tanker aircraft; and
in response to a second further return command signal from the communication unit of the tanker aircraft, return the line and drogue to the receiver aircraft.

Cobham does not disclose a specific method for dis-engaging from refueling, however it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to reverse the process by which refueling is initiated and thereby meeting the limitations:
causing the line and the first end of the fuel hose to return to the tanker aircraft;
causing the line to disengage from the first end of the fuel hose; and
causing the line and drogue to return to the receiver aircraft, wherein the tanker aircraft is located behind the receiver aircraft.

Loucks teaches a system for a fuel receiver aircraft for in-flight fuelling, comprising:
a line and drogue (Loucks, figure 2, items 10 and 20, refueling hose and drogue) for engagement with a first end of a fuel hose of a fuel tanker aircraft (Loucks, figure 4, item 190, probe at end of hose is designed to attach to a drogue), a second end of the fuel hose being connected to the tanker aircraft (Loucks, figure 4, items 210 and 220, fueling line into aircraft through hose);
a communication unit configured to acquire deploy and return command signals from a communication unit of the tanker aircraft (Loucks, claim 15, lines 50-53, signal transmitted via transmitter in tanker to a receiver on the refueling aircraft); and
a controller configured to:
in response to the deploy command signal, deploy the line and drogue rearwardly to the tanker aircraft behind the receiver aircraft to enable the drogue to be engaged with the first end of the fuel hose (Loucks, claim 15, lines 54-58, receiving aircraft deploys a line which comprises a hose and drogue in response to signal).
Cobbham and Loucks are both considered analogous art as they are both in the same field of aircraft in-flight refueling. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the method of aerial refueling of Cobbham with the communications unit and signaling of commands of Loucks in order to update Cobbham to accommodate modern aircraft.
	In light of the modification of Cobbham by Loucks, it would also have been obvious for one of ordinary skill in the art before the effective filing date of the invention to precede the method steps of Cobbham with an associated communications signal as done by Loucks, including:
in response to a first further return command signal from the communication unit of the tanker aircraft, deploy the line and drogue and the first end of the fuel hose from the receiver aircraft to the tanker aircraft
in response to a second further return command signal from the communication unit of the tanker aircraft, return the line and drogue to the receiver aircraft

Regarding claim 12, Cobham as modified by Loucks teaches a system for a fuel receiver aircraft according to claim 11,  except:
wherein the drogue comprises adjustable aerodynamic control surfaces for guiding the drogue (Loucks, claim 17, lines 12-15, control vanes control the drogue movement) for engagement with the first end of the fuel hose in flight (Loucks, claim 19, lines 28-31, drogue is remotely controlled for engaging the drogue with the probe attached to the hose on the tanker).

Loucks teaches a system for a fuel receiver aircraft wherein the drogue comprises adjustable aerodynamic control surfaces for guiding the drogue (Loucks, claim 17, lines 12-15, control vanes control the drogue movement) for engagement with the first end of the fuel hose in flight (Loucks, claim 19, lines 28-31, drogue is remotely controlled for engaging the drogue with the probe attached to the hose on the tanker.
Cobham as previously modified by Loucks and Loucks are both considered analogous art as they are both in the same field of aircraft in-flight refueling. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the invention of Cobham as previously modified by Loucks with the drogue comprising adjustable control surface of Loucks in order to control the drogue to engage with target aircraft (Loucks, Summary of Invention, ¶2).

Regarding claim 13, Cobham as modified by Loucks teaches a system for a fuel receiver aircraft according to claim 12, wherein the drogue further comprises a communication unit for receiving control signals from the communication unit of the tanker aircraft for adjusting the aerodynamic control surfaces  (Loucks, claim 17, lines 5-15, receiver in drogue is used to control the flight of the drogue). 

Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cobham (US 2193312 A) in view of Loucks (EP 0472927 A1), as applied to claim 12 above, and further in view of Feldmann (WO 2008045116 A2).
Regarding claim 14, Cobham as modified by Loucks teaches a system for a fuel receiver aircraft according to claim 12, except: 
wherein the drogue further comprises a dedicated electrical power source for powering the adjustable aerodynamic control surfaces (Feldmann, paragraph 37, last sentence, onboard power systems used to power drogue systems).
Feldmann teaches a drogue wherein the drogue further comprises a dedicated electrical power source for powering the adjustable aerodynamic control surfaces (Feldmann, paragraph 37, last sentence, onboard power systems used to power drogue systems).
Cobham as modified by Loucks and Feldmann are both considered analogous art as they are both in the same field of in-flight refueling. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the invention of Cobham as modified by Loucks with the onboard drogue power systems of Feldmann in order to provide power to the drogue’s signal receiver.

Regarding claim 15, Cobham as modified by Loucks teaches a system for a fuel receiver aircraft according to claim 12, except: 
wherein the line comprises a conductive material for transmitting electrical power from the receiver aircraft to the drogue for powering the adjustable aerodynamic control surfaces.
Feldmann teaches a drogue wherein the line comprises a conductive material for transmitting electrical power from the receiver aircraft to the drogue for powering the adjustable aerodynamic control surfaces (Feldmann, paragraph 37, last sentence, onboard power systems are offered as an alternate to known wire along the fuel line).
Cobham as modified by Loucks and Feldmann are both considered analogous art as they are both in the same field of in-flight refueling. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the invention of Cobham as modified by Loucks with the onboard drogue power systems of Feldmann in order to provide power to the drogue’s signal receiver.

Claim 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loucks (EP 0472927 A1) in view of Cobham (US 2193312 A). 
Regarding claim 16, Cobham discloses a system for in-flight fuelling, comprising:
a fuel receiver aircraft comprising:
a line and drogue;
; and
a fuel tanker aircraft comprising:
a fuel hose comprising a first end for engagement with the drogue and a second end connected to the fuel tanker aircraft; 
wherein:
the system is configured, to deploy the line and drogue rearwardly to the tanker aircraft behind the receiver aircraft;
at least one of the tanker aircraft and the drogue is controllable to engage the drogue with the first end of the fuel hose 
the system is configured to return the line and drogue to the receiver aircraft with the first end of the fuel hose, the returning of the line and drogue to the receiver aircraft causing the fuel hose to be deployed from the tanker aircraft 
except:
the fuel receiver aircraft further comprising:
a communication unit configured to acquire deploy and return command signals for the line and drogue; and
a controller for controlling the line and drogue in response to the command signals
the fuel tanker aircraft further comprising:
a communication unit configured to transmit the command signals
wherein: 
the controller is configured, in response to the deploy command signal, to deploy the line and drogue rearwardly to the tanker aircraft behind the receiver aircraft;
the controller is configured, in response to the return command signal, to return the line and drogue to the receiver aircraft with the first end of the fuel hose, the returning of the line and drogue to the receiver aircraft causing the fuel hose to be deployed from the tanker aircraft, 
the controller is configured, in response to a first further return command signal, to deploy the line and drogue from the receiver aircraft to the tanker aircraft with the first end of the fuel hose; and
the controller is configured, in response to a second further return command signal, to return the line and drogue to the receiver aircraft.

Cobham does not disclose a specific system configued for dis-engaging from refueling, however it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to reverse the process by which refueling is initiated and thereby meeting the limitations:
the system is configured to deploy the line and drogue from the receiver aircraft to the tanker aircraft with the first end of the fuel hose; and
the system is configured to return the line and drogue to the receiver aircraft.

Loucks teaches a system for in-flight fuelling, comprising:
a fuel receiver aircraft comprising:
a line and drogue (Loucks, figure 2, items 10 and 20, refueling hose and drogue);
a communication unit configured to acquire deploy and return command signals for the line and drogue (Loucks, claim 15, lines 54-58, receiving aircraft deploys a line which comprises a hose and drogue in response to signal; column 2, lines 8-10, retraction controlled by a transmitter on the tanker aircraft)
a controller for controlling the line and drogue in response to the command signals (Loucks, claim 15, lines 54-58, receiving aircraft deploys a line which comprises a hose and drogue in response to signal); and
a fuel tanker aircraft comprising:
a fuel hose comprising a first end for engagement with the drogue (Loucks, claim 19, lines 30-31, drogue and probe attach; figure 4 items 190 and 220, probe attached to the end of hose) and a second end connected to the fuel tanker aircraft (Loucks, figure 4, items 210 and 220, fueling line into aircraft through hose); and
a communication unit configured to transmit the command signals, wherein:
the controller is configured, in response to the deploy command signal, to deploy the line and drogue rearwardly to the tanker aircraft behind the receiver aircraft (Loucks, claim 15, lines 54-58, receiving aircraft deploys a line which comprises a hose and drogue in response to signal);
at least one of the tanker aircraft and the drogue is controllable to engage the drogue with the first end of the fuel hose (Loucks, claim 19, lines 30-31, drogue and probe attach; figure 4 items 190 and 220, probe attached to the end of hose).
Cobbham and Loucks are both considered analogous art as they are both in the same field of aircraft in-flight refueling. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the method of aerial refueling of Cobbham with the method of aerial refueling of Loucks in order to update Cobbham to accommodate modern aircraft.

In light of the modification of Cobbham by Loucks, it would also have been obvious for one of ordinary skill in the art before the effective filing date of the invention to precede the steps of Cobbham with an associated communications signal as done by Loucks, including:
the controller is configured, in response to a first further return command signal, to deploy the line and drogue from the receiver aircraft to the tanker aircraft with the first end of the fuel hose; and
the controller is configured, in response to a second further return command signal, to return the line and drogue to the receiver aircraft.

Regarding claim 17, Cobham as modified by Loucks teaches a system for a fuel receiver aircraft according to claim 16,  except:
wherein the drogue comprises adjustable aerodynamic control surfaces for guiding the drogue (Loucks, claim 17, lines 12-15, control vanes control the drogue movement) for engagement with the first end of the fuel hose in flight (Loucks, claim 19, lines 28-31, drogue is remotely controlled for engaging the drogue with the probe attached to the hose on the tanker).

Loucks teaches a system for a fuel receiver aircraft wherein the drogue comprises adjustable aerodynamic control surfaces for guiding the drogue (Loucks, claim 17, lines 12-15, control vanes control the drogue movement) for engagement with the first end of the fuel hose in flight (Loucks, claim 19, lines 28-31, drogue is remotely controlled for engaging the drogue with the probe attached to the hose on the tanker.
Cobham as previously modified by Loucks and Loucks are both considered analogous art as they are both in the same field of aircraft in-flight refueling. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the invention of Cobham as previously modified by Loucks with the drogue comprising adjustable control surface of Loucks in order to control the drogue to engage with target aircraft (Loucks, Summary of Invention, ¶2).

Regarding claim 18, Cobham as modified by Loucks teaches a system for a fuel receiver aircraft according to claim 17, wherein the drogue further comprises a communication unit for receiving control signals from the communication unit of the tanker aircraft for adjusting the aerodynamic control surfaces  (Loucks, claim 17, lines 5-15, receiver in drogue is used to control the flight of the drogue). 

Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cobham (US 2193312 A) in view of Loucks (EP 0472927 A1), as applied to claim 17 above, and further in view of Feldmann (WO 2008045116 A2).
Regarding claim 19, Cobham as modified by Loucks teaches a system for a fuel receiver aircraft according to claim 17, except: 
wherein the drogue further comprises a dedicated electrical power source for powering the adjustable aerodynamic control surfaces (Feldmann, paragraph 37, last sentence, onboard power systems used to power drogue systems).
Feldmann teaches a drogue wherein the drogue further comprises a dedicated electrical power source for powering the adjustable aerodynamic control surfaces (Feldmann, paragraph 37, last sentence, onboard power systems used to power drogue systems).
Cobham as modified by Loucks and Feldmann are both considered analogous art as they are both in the same field of in-flight refueling. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the invention of Cobham as modified by Loucks with the onboard drogue power systems of Feldmann in order to provide power to the drogue’s signal receiver.

Regarding claim 20, Cobham as modified by Loucks teaches a system for a fuel receiver aircraft according to claim 17, except: 
wherein the line comprises a conductive material for transmitting electrical power from the receiver aircraft to the drogue for powering the adjustable aerodynamic control surfaces.
Feldmann teaches a drogue wherein the line comprises a conductive material for transmitting electrical power from the receiver aircraft to the drogue for powering the adjustable aerodynamic control surfaces (Feldmann, paragraph 37, last sentence, onboard power systems are offered as an alternate to known wire along the fuel line).
Cobham as modified by Loucks and Feldmann are both considered analogous art as they are both in the same field of in-flight refueling. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the invention of Cobham as modified by Loucks with the onboard drogue power systems of Feldmann in order to provide power to the drogue’s signal receiver.

Allowable Subject Matter
Claims 21 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 

Regarding claim 21, the prior art does not teach controlling, by a control unit of the tanker aircraft, a hose drum unit of the tanker aircraft and a line drum unit of the receiver aircraft such that the line and drogue are returned and the fuel hose is deployed by simultaneous actions of the hose drum unit and the cable drum unit alone and it would not be obvious to meet the claim without undue hindsight based on the applicant’s disclosure.
Claim 22 follows for being dependent on claim 21.
Response to Arguments
Applicant's arguments filed 07/07/2022 have been fully considered but they are not persuasive. 
Applicant argues that reversing the process of transferring fuel disclosed in Cobham would not be obvious because the cable is not kept under tension which would cause the aircraft to crash. It should be noted that the cable being under tension is not claimed and that it is not clear how this would cause one of the aircraft to crash. Furthermore, this argument also seems to suggest that the applicant’s invention would cause the aircraft to crash.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant’s other arguments regarding limitations not being met in claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied as applied in the prior rejection of record for any teaching or matter specifically challenged in the argument

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hudson (US 2769604 A) teaches background about aerial refueling, including a process where a cable is used to bring a hose from a tanker to a receiver aircraft.
Cobham 310 (US 2023310 A)teaches a method of aerial refueling using a cable trailed from a receiving aircraft, which is then grapped by someone on the tanker, whom then attaches the line to a fuel hose, and then the cable is hoisted to the receiver aircraft and connected for fuel transfer.
Cobham 648 (US 2123648 A) teaches an improved version of Cobham 310, where the cable has a balloon at its end filled with a granular solid and gas to weight the cable.
Kurtzmann teaches a system airborne launch and recovery of aircraft out a rear hatch and includes a tether with a drag device at its end for use in recovering aircraft.
Harrison teaches a system for launching, refueling and recovering an unmanned aircraft using a where a hose and drogue attach to the nose of the unmanned aircraft and the drone can be launched and recovered from a position under the aircraft wing.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN ANDREW YANKEY whose telephone number is (571)272-9979. The examiner can normally be reached Monday-Thursday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RYAN ANDREW YANKEY/Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642